Citation Nr: 1047100	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUE

Entitlement to service connection for bilateral foot condition, 
including plantar warts.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

In this case, the Veteran contends that his foot problems began 
during service with the use of military combat boots.  Following 
service, in the initial post-service year, he maintains that he 
underwent foot surgery, but the physician who performed that 
surgery is now deceased.  Service treatment records do not 
reflect treatment for plantar warts; however, post-service 
medical records dated from 1982 onward reflect findings of a 
tyloma (callus) and keratosis.  In a June 2007 statement, Jared 
Reeves, M..D., stated that the Veteran had been seen for plantar 
keratosis which was possibly caused by the use of military boots 
while in the service.  In addition, the Veteran submitted a 
statement from a co-worker who indicated that he Veteran had 
undergone foot surgery during the time period of 1973-1976, and 
was thereafter placed on light duty while he was recovering.  The 
Veteran said that he was in the process of obtaining his medical 
records from his employer, the United States Postal Service.  

The Board finds that the evidence of records suggests that the 
Veteran's foot problems possibly began during service.  A request 
should be made of his employer for his medical records and he 
should also be afforded a VA medical examination to obtain an 
opinion as to whether any foot problems are etiologically related 
to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Any recent VA treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's 
treatment records from the Shreveport and 
Monroe VA treatment facilities, dated from 
1997 forward.

2.  Make arrangements to obtain the Veteran's 
complete medical records from his employer, 
the United States Postal Service.    

3.  Thereafter, schedule the Veteran for a VA 
foot examination.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner identify all current foot 
disorders found to be present, including, but 
not limited to tyloma, calluses, plantar 
warts, etc.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed foot disorder had its 
onset during active or is related to any in-
service disease, event, or injury, including 
the wearing of combat boots.  In providing 
this opinion, the examiner should acknowledge 
and discuss the symptoms reported by the 
Veteran during and since service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Review the examination report obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner for 
completion of the inquiry.  

5.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the claim remains denied, the Veteran 
should be provided with a supplemental 
statement of the and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

